UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 03-7090



JOSEPH BOWLER,

                                            Plaintiff - Appellant,

          versus


S.K. YOUNG, Warden; CORRECTIONAL OFFICER
LINGERFELT; CORRECTIONAL OFFICER FLEENOR,

                                           Defendants - Appellees.



                            No. 03-7102



JOSEPH BOWLER,

                                            Plaintiff - Appellant,

          versus


S.K. YOUNG,

                                             Defendant - Appellee.



                            No. 03-7111



JOSEPH BOWLER,

                                            Plaintiff - Appellant,
          versus


I. HAMILTON,

                                               Defendant - Appellee.




                            No. 03-7113



JOSEPH BOWLER,

                                             Plaintiff - Appellant,

          versus


S.K. YOUNG; CORRECTIONAL OFFICER HAMILTON;
LIEUTENANT    COMPTON;   LIEUTENANT    JONES;
CORRECTIONAL OFFICER BLILEY; CORRECTIONAL
OFFICER   LINGERFELT;  CORRECTIONAL   OFFICER
MCCRAY; SERGEANT YOUNCE; CORRECTIONAL OFFICER
FLEENOR; SERGEANT COLLINS,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-231-7, CA-02-1227-7, CA-03-10-7, CA-03-148)


Submitted:   September 30, 2003           Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.




                                  2
Joseph Bowler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   3
PER CURIAM:

     Joseph Bowler seeks to appeal the district court’s orders

denying his motions to reinstate four previously dismissed actions

filed pursuant to 42 U.S.C. § 1983 (2000).   We dismiss the appeal

for lack of jurisdiction because the notices of appeal were not

timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s orders denying reinstatement were entered

on the docket on June 11, 2003.       The notices of appeal were

postmarked July 14, 2003, and filed on July 15, 2003.   See Fed. R.

App. P. 4(c).   Because Bowler failed to file timely notices of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeals. We deny Bowler’s motion for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED


                                 4